Citation Nr: 0920648	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  05-37 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for a back disorder, 
including as secondary to lumbar shell fragment wound 
residuals.

2.  Entitlement to an increased rating for lumbar shell 
fragment wound residuals, currently evaluated as 
noncompensable.

3.  What evaluation is warranted for post traumatic stress 
disorder (PTSD) from October 15, 2003?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia which, in part, granted service 
connection for PTSD and assigned a 30 percent rating, 
effective October 15, 2003; denied a compensable rating for 
lumbar shell fragment wound residuals; and denied entitlement 
to service connection for a back disorder secondary to lumbar 
shell fragment wound residuals.  The Veteran appealed.

Historically, by rating action in November 1988 service 
connection was granted for lumbar shell fragment wound 
residuals, not manifested by scar. A noncompensable rating 
was awarded.

In June 2008, the evaluation for PTSD was increased from 30 
to 50 percent, effective October 15, 2003.  

The appellant and his spouse presented testimony at a Travel 
Board hearing chaired by the undersigned Veterans Law Judge 
in November 2008. A transcript of the hearing is associated 
with the Veteran's claims folder.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later- 
filed claims for increased ratings. See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999). Inasmuch as the issue of what 
evaluation is warranted for PTSD was essentially placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with the original rating, the Fenderson 
doctrine applies.

In July 2008 prior to the appeal being certified to the Board 
the Veteran withdrew an appeal for an increased rating for a 
hearing loss disorder and that issue is not before the Board.


FINDINGS OF FACT

1.  A distinct back disorder was not demonstrated in-service, 
and there is no competent evidence linking the Veteran's 
current back disorder to service or a service connected 
disorder.

2.  Lumbar shell fragment wound residuals are not manifested 
by more than a Muscle Group XX injury.  The lumbar shell 
fragment wound residuals do not cause any limitation of 
lumbar function, Muscle Group XX function, nor does it 
consist of any visible residual scarring.

3.  From October 15, 2003, the Veteran's PTSD has not been 
manifested by occupational and social impairment, with 
deficiencies in most areas.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred or aggravated during 
active service, and is not proximately due to or the result 
of lumbar shell fragment wound residuals.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2008).

2.  The criteria for a compensable evaluation for lumbar 
shell fragment wound residuals have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.10, 4.20, 4.40, 4.45, 4.56, 4.59, 4.73, Diagnostic Code 
5320 (2008),4.118, Diagnostic Codes 7801, 7802, 7805 (2008).

3.   The criteria for a disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decisions in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA provided notice 
as required in February and May 2004, and May 2008 
correspondence.  The August 2005 statement of the case, and 
the June 2008 supplemental statement of the case provided 
notice of the rating criteria for posttraumatic stress 
disorder, and the appellant's back disorder.  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The claims were readjudicated in the June 2008 supplemental 
statement of the case.  The supplemental statements of the 
case provided adequate notice of how effective dates are 
assigned.  The claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims, and he was 
provided actual notice of the rating criteria used to 
evaluate the disorders at issue.  The claimant was provided 
the opportunity to present pertinent evidence and testimony 
in light of the notice provided.  Because the Veteran has 
actual notice of the rating criteria, and because the claims 
have been readjudicated no prejudice exists.  There is not a 
scintilla of evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  Indeed, neither the appellant nor his 
representative has suggested that such an error, prejudicial 
or otherwise, exists. Hence, the case is ready for 
adjudication.

Regarding the claim for an increased initial rating for PTSD; 
as service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  The decision of the United 
States Court of Appeals for Veterans Claims in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), spoke only to cases of 
entitlement to an increased rating.  Because there is a 
distinction between initial rating claims and increased 
rating claims, Vazquez-Flores is not for application with 
respect to initial rating claims as notice requirements are 
met when the underlying claim for service connection is 
substantiated.  Consequently, there is no need to discuss 
whether VA met the Vazquez-Flores standard in regards to the 
increased initial rating for PTSD claim.

The Board has reviewed all the evidence in the Veteran's 
claims files that includes lay statements, his written 
contentions, service treatment and personnel records, private 
and VA medical records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims 
files shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

I. Service connection for a back disorder

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis may be presumed 
to have been incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation. Allen 
v. Brown, 7 Vet. App. 439 (1995). 38 C.F.R. § 3.310.

The United States Court of Appeals for Veterans Claims has 
held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in- service incurrence or aggravation of a 
disease or injury; and (3) competent evidence of a nexus 
between the claimed in- service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Background
 
The Veteran contends that he has a chronic back disorder that 
is directly or secondarily due to his service connected 
lumbar shell fragment wound residuals.  

While on patrol near Fire Base Chris in April 1969, the 
Veteran sustained a open wound to his back from a rocket 
propelled grenade.  There was no artery or nerve involvement.  
The wound was debrided, the appellant was hospitalized for 
three days, and he was returned to duty.  

The service treatment records indicate he was never treated 
for or diagnosed with a distinct back disorder apart from the 
shell fragment wound.  At his separation examination no shell 
fragment wound residual was noted, and there was no recorded 
visible evidence of a scar.  The spine was clinically 
evaluated as normal.

At a September 1988 VA examination, the Veteran reported that 
he had experienced back pain for ten years which had recently 
gotten worse.  The examiner diagnosed degenerative arthritis 
of the back, and no evidence of a shrapnel wound scar.

In February 2004, the appellant's former platoon leader in 
Vietnam wrote that the Veteran was struck by shrapnel, he was 
immobilized until he could be airlifted, and that this injury 
severely limited the Veteran's ability to continue as an 
infantryman.  As a consequence the appellant reportedly spent 
the remainder of his tour in Vietnam at the headquarters in 
Long Binh.

In a March 2004 fee based VA examination the examiner after 
reviewing the records and examining the Veteran diagnosed 
lumbar degenerative joint disease.  The examiner opined that:

The original service-connected condition 
of shrapnel wound to back took place in 
(April 1968).  ......... The subsequent 
condition of degenerative disk disease of 
the lumbar spine began in 1975.  The way 
it occurred is after heavy lifting. The 
current diagnosis is not service related 
because there is evidence in the medical 
record explaining the non-relationship.  
The explanation is the condition of 
degenerative disk disease is a result of 
the normal aging process usually, 
however, it may also occur as a result of 
trauma, infection, or direct injury to 
the disk.  Heredity and physical fitness 
may also play a part in the process.  The 
claimant was seen on (May 31, 1982), for 
low back pain after heavy lifting.  In 
lumbar degenerative disk disease, lifting 
or twisting can aggravate pain.  He also 
reported his pain did not start until 
1975 which was 5-6 years after the 
shrapnel injury in Vietnam. In addition, 
(t)he degenerative process is gradual and 
the wear and tear on the vertebrae are 
what causes the deterioration.  The disk 
is subjected to different types of stress 
as we use our backs each day.  It is very 
unlikely that the injury with shrapnel in 
1968 caused this claimant's degenerative 
disk disease.

At a February 2008 fee based VA examination, the Veteran 
reported constant low back pain since incurring an injury by 
a high velocity missile in Vietnam 39 years prior.  He 
reported no wound at the time.  The appellant asserted that 
the injury involved nerve damage, but no blood vessels, bone, 
or fascia injury.  He denied that the disorder caused 
incapacitation.

On examination palpation revealed no scar, no loss of deep 
fascia, no loss of muscle substance, and no impairment of 
muscle tone. There was no sign of lowered endurance or 
impaired coordination. Muscle group XX strength was grade 5.  
The muscle injury did not affect the particular body part 
function. There was no muscle herniation, or injury to any 
tendon, joint, bone, or nerve involvement. The diagnoses were 
shrapnel wound, lower back; lumbar strain, and lumbar 
degenerative joint disease.

In an addendum to the February 2008 examination, the examiner 
noted that he was asked to clarify his diagnoses.  The 
examiner opined that:

In my opinion lumbar (degenerative joint 
disease), L5-S1 disc disease and 
retrolisthesis are less than likely 
(<50%) due to shrapnel wound and are at 
least as likely as not (50/50) due to 
injury in 1975.  Rationale is that 1975 
injury is a weight bearing injury, which 
can have an effect on vertebral discs.

The post service medical records include private records, and 
voluminous VA treatment records to the present time.  Review 
of the numerous medical records on file does not reveal any 
nexus opinion relating the Veteran's back disorder to service 
or to any service connected condition.

Analysis 

Notwithstanding the Veteran's assertion that his back 
disorder is the result of service or is secondary to his 
service connected shrapnel wound, lumbar degenerative joint 
and disk disease of the lumbar back were not clinically shown 
until more than one year after the appellant's separation 
from active duty.  Such a lapse of time is factors for 
consideration in deciding service connection claims.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, 
there is no competent medical evidence linking a distinct low 
back disorder, to include degenerative joint or disc disease 
to either service or a service incurred wound.  Rather, there 
are several medical opinions, based on a consideration of all 
the evidence of record, which specifically found no 
relationship.
 
The only evidence in support of the claim is the Veteran's 
statements.  However, as a layperson, he is not competent to 
provide a probative opinion on a medical matter, such as the 
etiology of the claimed disorder. See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

In summary, as a chronic back disorder was not shown in 
service or until years thereafter, as arthritis was not 
manifested to a compensable degree within one year of the 
Veteran's separation from active duty, and because the 
competent evidence of record indicates that such disability 
is not causally related to his active service or to his 
service connected shrapnel wound, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a chronic back disorder. As such, the claim 
must be denied.


II- Increased ratings

The Veteran and his representative contend that lumbar shell 
fragment wound residuals, and PTSD are manifested by 
symptomatology that warrant the assignment of increased 
ratings.  It is requested that the Veteran be afforded the 
benefit of the doubt.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  Multiple (staged) ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Staged ratings are appropriate in any rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Where there is a question as to which of two evaluations is 
to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

a.  What evaluation is warranted for lumbar shell fragment 
wound residuals?

The Veteran alleges that the severity of his lumbar shrapnel 
wound residuals warrant a higher compensable disability 
rating.

The Veteran is currently in receipt of a noncompensable 
evaluation for lumbar shell fragment wound residuals under 38 
C.F.R. § 4.118, Diagnostic Code 7805. This code requires 
consideration of the degree of functional limitation of the 
affected part. A compensable evaluation for a scar requires 
consideration of any functional impairment of the affected 
body part. 

As the shrapnel wound was to the lumbar region, the Board 
will look at the functional impairment the scar may cause 
muscles controlling the lumbar region, i.e., 38 C.F.R. § 
4.73, Diagnostic Code 5320. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

A slight injury to Muscle Group XX warrants a noncompensable 
rating.  A moderate injury to Muscle Group XX warrants a 20 
percent rating.  38 C.F.R. § 4.73 (2008).

A slight disability of muscles is defined as a simple wound 
of muscle without debridement or infection.  Service 
department record of superficial wound with brief treatment 
and return to duty. Healing with good functional results. No 
cardinal signs or symptoms of muscle disability.  Objective 
findings. Minimal scar. No evidence of fascial defect, 
atrophy, or impaired tonus. No impairment of function or 
metallic fragments retained in muscle tissue.  38 C.F.R. 
§ 4.56 (2008).

A moderate disability of muscles is defined as a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Service department 
record or other evidence of in-service treatment for the 
wound.  Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability particularly 
a lowered threshold of fatigue after average use, affecting 
the particular functions controlled by the injured muscles.  
Objective findings. Entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue. Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).

The Veteran's lumbar shell fragment wound residuals to muscle 
group XX, have been assigned a noncompensable rating 
evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7805. Disorders under this code are rated on the limitation 
of function of the affected part under 38 C.F.R. § 4.73, 
Diagnostic Code 5320, which is used to rate disability of the 
thoracic muscle group, pertaining to the muscles of postural 
support of the body, lumbar region.  Under this Code a 
noncompensable rating is warranted for slight injury, while a 
10 percent rating is warranted for moderate injury.

The words "mild," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.

Background

At a September 1988 VA examination no discrete lumbar scars 
were noted or in the general back.  The diagnosis was 
historical shrapnel wound of lumbar back, not manifested by 
scar. 

In March 2004, and February 2008 fee based VA examinations 
the Veteran reported constant localized, aching and sharp 
pain elicited by physical activity and relieved with rest and 
medication.  The appellant was able to function without 
medication, the condition did not cause incapacitation or 
functional impairment, and he lost no time from work. 

On examination palpation revealed no loss of deep fascia, no 
loss of muscle substance, and no impairment of muscle tone.  
There was no sign of lowered endurance or impaired 
coordination.  Muscle group XX strength was grade 5.  The 
muscle injury did not affect the particular body part 
function.  There was no muscle herniation, or injury to any 
tendon, joint, bone, or nerve involvement.  The diagnosis was 
historical shrapnel wound of the lumbar back, not manifested 
by scar.  The March 2004 examiner noted that regarding any 
muscle injury secondary to the shrapnel wound there was no 
diagnosis as there was no pathology.

In an addendum to the February 2008 examination, the examiner 
noted that x-rays in May 2008 noted small radio-opacities in 
the posterior soft tissue in the lumbar region which may be 
debris from his combat wound. There was no visible scarring 
noted.

Analysis 

The Board has considered the Veteran's statements essentially 
evidencing his belief that his lumbar shell fragment wound 
residuals are more severe than shown by examination.  
However, as a layperson his opinion is outweighed by the 
opinions provided by medical professionals.  In light of 
their medical training, the Board places significant weight 
on the conclusions of the March 2004 and February 2008 VA 
examiners and on the other medical evidence of record.  Such 
evidence demonstrates that there are no more than a slight 
injury to Muscle Group XX demonstrated.  While the service 
treatment records do show that the appellant's wound was 
debrided while on active duty, and while he was hospitalized 
for three days, there is no objective evidence of a through 
and through or deep penetrating wound, loss of deep fascia or 
muscle substance, and there is no evidence that wound 
residuals impair muscle tonus, or cause a loss of power or 
lowered threshold of fatigue when compared to the sound side.  
Hence, the preponderance of the evidence shows that the 
service incurred injury was no more than slight, and that the 
preponderance of the evidence is against granting a 
compensable rating.   Thus, a compensable evaluation is not 
warranted under Diagnostic Code 7805-5320.


b. What evaluation is warranted for PTSD?

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating for PTSD requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-
IV), states that a global assessment of functioning score of 
41 to 50 reflects the presence of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job) and/or some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A global assessment of functioning score 
between 51 and 60 indicates that the Veteran has moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See 38 C.F.R. § 4.130.  
VA's Rating Schedule employs nomenclature based upon the 
Diagnostic and Statistical Manual of Mental Disorders, which 
includes the global assessment of functioning score scale.

Background

At a March 2004 fee based VA PTSD examination the Veteran 
reported trouble sleeping for more than 30 years.  He 
reported having nightmares, intrusive thoughts, recurrent 
recollections of events, and startle response.  His ability 
to perform daily functions during remissions reportedly was 
fair to poor.  He received medication, but no psychotherapy 
within the past year.  He had not had any psychiatric 
hospitalizations. Postservice the appellant was employed as a 
printer for 35 years, and his relations with his supervisor 
and coworkers were good. Relationship with his parents was 
also good.  He was married, and described having a fair 
relationship with his spouse.   He described his relationship 
with his children as fair.  He had a drinking history of 18 
years, but he reportedly quit drinking 15 years ago. 
. 
Mental status examination revealed that the veteran's 
orientation, speech, and communications were normal.  His 
appearance, hygiene, and behavior were appropriate; and his 
communication and speech were normal.  The appellant's affect 
and mood were depressed but that did not affect his ability 
to function independently and effectively.  There was no 
evidence of panic attacks, obsessional rites, delusions, 
hallucinations, or suicidal or homicidal ideation.  His 
thought processes were logical and relevant, and his insight 
and judgment were intact. The examiner diagnosed post 
traumatic stress disorder, and assigned a global assessment 
of functioning score of 50. The examiner noted that his 
cognitive functions were unaffected and he was competent.

In an April 2005 letter a VA Medical Center licensed clinical 
social worker noted that he had treated the Veteran since 
December 2004, and that the appellant was seen for weekly 
therapy.  The Veteran endorsed symptoms of nightmares, night 
sweats, combat memories, flashbacks, an increased startle 
response, poor sleep, increased anger, increased anxiety, 
poor concentration, memory problems, relational problems with 
his spouse, anhedonia, crying spells, auditory and visual 
hallucinations, survivor guilt, passive suicidal ideation, 
and a depressed mood.  He reported extreme difficulty at 
work.  The examining social worker opined that the appellant 
was severely limited due to his posttraumatic stress 
disorder.  The VA Medical Center treating psychiatrist and 
the social worker both diagnosed chronic severe PTSD, and 
assigned a global assessment of functioning score of 50.  

In a January 2008 fee based VA PTSD examination, the Veteran 
reported having trouble sleeping, nightmares, staying 
depressed, and being on guard all the time.  He was receiving 
medication and psychotherapy, but he denied being 
hospitalized for posttraumatic stress disorder.  He reported 
having been employed as a printer for 15 years, but his 
relationship with his supervisor was fair, and with his 
coworkers poor. He has not lost any time from work.  He 
reported staying away from everyone.  He reported using 
alcohol four times a day since Vietnam but denied adverse 
consequences from this use.  

Mental status examination revealed that the Veteran's 
orientation, speech, memory, and concentration were normal; 
his appearance, hygiene, and behavior were appropriate. His 
affect and mood were abnormal with disturbance of motivation 
and mood. He had poor eye contact, and his communication 
skill was grossly impaired.  His affect and mood were 
abnormal, with a disturbance of motivation and mood during 
which time the appellant felt hopeless, withdrawn and 
displayed crying spells.  There was no evidence of panic 
attacks, suspiciousness, delusions, or obsessional rites.  
The appellant related having intermitted hallucinations 
manifested by hearing voices and explosions.  Thought 
processes were appropriate; judgment and, abstract thinking 
were intact.  The examiner noted that his cognitive functions 
were unaffected and he was competent.  The examiner opined 
that the Veteran had no difficulty performing the activities 
of daily living, but he had difficulty establishing and 
maintaining effective work/school relationships because of 
difficulty getting along with others.  He had difficulty 
maintaining an effective family role because he and his wife 
slept in separate bedrooms. He presented no persistent danger 
to himself or others.  The examiner diagnosed PTSD; alcohol 
abuse due to PTSD, also to manage symptoms of depression. A 
global assessment of functioning score of 50-60 was assigned.

VA Medical Center mental outpatient records note continuing 
PTSD group and individual sessions.  In April-June 2008 
individual sessions the VA social worker noted that the 
Veteran was casually attired and groomed; cooperative and 
maintained fairly good eye contact.  His speech was coherent.  
His affect was restricted and mood was depressed.  The 
Veteran was fully oriented, with intact memory. He had fair 
insight and judgment.  No suicidal or homicidal ideations 
were noted.  The examiner diagnosed PTSD, chronic and severe 
and assigned a global assessment of functioning score of 50.

Analysis

The Veteran argues that he warrants an evaluation higher than 
50 percent for PTSD.  After considering all of the evidence 
of record, including particularly the VA fee based PTSD 
examinations and the extensive VA Medical Center clinical 
treatment records, the Board finds that the Veteran's PTSD is 
consistent with the criteria for no more than a 50 percent 
evaluation for the period from October 15, 2003.

In this regard, at both the March 2004 and January 2008 fee 
based VA examinations the appellant had been working for many 
years in the printing industry, and while there were some 
problems with interpersonal relationships, he was still able 
to work.  He had lost no time from work as a result of his 
PTSD, and there is no evidence of any disciplinary action at 
work due to posttraumatic stress pathology.  Both 
examinations noted the Veteran's orientation was normal and 
his appearance, hygiene, and behavior were all appropriate. 
His affect and mood while depressed, did not affect his 
ability to function independently and effectively. There was 
no evidence of delusions or hallucinations, suicidal or 
homicidal ideation. His thought processes were logical and 
relevant, with intact insight and judgment.  

The evidence further shows that the Veteran's PTSD caused no 
more that occupational and social impairment with occasional 
decrease in work efficiency, or reduced reliability and 
productivity.  There is no evidence that PTSD caused 
occupational and social impairment with deficiencies in most 
areas.  While the appellant was noted on one occasion in 2005 
to have passive suicidal ideation, there was no evidence of 
suicidal intent or a plan.  VA outpatient records between 
April 2006 and April 2008 show that he was consistently found 
to be cooperative, and to have coherent and spontaneous 
speech.  His thought processes were generally intact, and 
there were no signs or complaints of suicidal ideation.  As 
such, an evaluation in excess of 50 percent from October 15, 
2003 is not in order.

In reaching each of these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER
 
Entitlement to service connection for a back disorder, 
including as secondary to lumbar shell fragment wound 
residuals is denied.

Entitlement to an increased compensable rating for lumbar 
shell fragment wound residuals is denied.

Entitlement to an evaluation in excess of 50 percent for PTSD 
from October 15, 2003 is denied. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


